Citation Nr: 0415089	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  98-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for shrapnel 
fragment of the neck, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for subluxation of C4 
on C5 with narrowing of disc space with arthritis as 
secondary to service-connected disability of shrapnel 
fragment of neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to the benefits sought 
on appeal. 

A review of the record reflects that a motion to advance on 
the docket was filed in May 2004.  By letter dated in June 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900(c) (2004). 


REMAND

The veteran seeks a higher rating evaluation for his 
service-connected residuals of a shell fragment wound to the 
neck.  Currently, this disability is rated under Diagnostic 
Code 5323, for muscle injuries to the neck.  The record 
shows the last comprehensive VA examination of the service-
connected disability was conducted in August 2001.  Since 
that time, the veteran has reported greater symptomatology 
and associated functional impairment attributable to his 
neck disability.  Where the medical findings are inadequate 
for rating purposes, a remand is required in order to 
complete the evidentiary record.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this case.  In that regard, the findings of 
such an examination and resultant medical opinion would be 
of assistance to the Board in determining the nature and 
severity of the service-connected disability.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that evaluation of muscle injuries requires, 
among other findings, determinations of muscle strength 
loss, fascial defect, atrophy, and/or tissue loss.  See 38 
C.F.R. §§ 4.55, 4.56 (2003).  The rating criteria for Muscle 
Group injuries were changed effective July 13, 1997, during 
the pendency of this claim.  See 62 Fed. Reg. 106, 30235-
30240 (June 3, 1997).  However, the defined purpose of these 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments accompanying this regulatory 
amendment also clarify that such were not intended as 
substantive changes.  See 62 Fed. Reg. 106, 30225-30237.

Additionally, the record shows the veteran recently 
submitted a private medical statement in support of his 
claims.  The record does not reflect that the additional 
evidence has been considered by the RO, or that waiver of 
such consideration has been submitted. Therefore, this 
matter will be referred to the RO for review and preparation 
of a Supplemental Statement of the Case (SSOC), in the 
absence of a waiver of such review.  See 38 C.F.R. § 20.1304 
(2003).

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior 
to the Board's review.  Accordingly, to ensure due process 
and provide the veteran full consideration of his appeal, 
this case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should request the veteran to 
identify all health care providers who may 
possess additional relevant treatment 
records, to include records of more recent 
treatment for the service-connected neck 
disability.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of treatment records from all 
sources identified by the veteran which have 
not been previously secured.

3. The veteran should be scheduled for a VA 
orthopedic examination for evaluation of his 
residuals of a shell fragment wound to the 
neck. The examiner should review the claims 
file in conjunction with his/her examination 
of the veteran.  After examining the veteran 
and reviewing his medical history, the 
examiner should describe all impairment 
resulting from the veteran's shell fragment 
wound to the neck, and distinguish it from 
other impairment of the neck which is not 
attributed to the shrapnel wound and 
residuals thereof..  Such findings must 
include any loss of muscle strength, muscle 
tissue, of muscle fascia, any atrophy, and/or 
any nerve damage.  Range of motion studies 
for the veteran's cervical spine should also 
be performed.  Normal ranges of motion should 
also be noted.  In testing range of motion, 
the examiner should note if the veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or pain 
on motion.  The medical basis for all 
opinions expressed should be provided.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




